Order entered July 18, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01249-CV

                              JAMES C. MORRIS, Appellant

                                              V.

                 BRANCH BANKING AND TRUST COMPANY, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-12220

                                          ORDER
       We GRANT appellee’s July 15, 2016 second motion to extend time to file its brief and

ORDER appellee’s brief filed no later than July 20, 2016.


                                                     /s/    CRAIG STODDART
                                                            JUSTICE